 


110 HR 2653 IH: To provide for priority consideration for grade crossing safety improvements where there have been serious collisions.
U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2653 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2007 
Mr. Graves introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To provide for priority consideration for grade crossing safety improvements where there have been serious collisions. 
 
 
1.Priority grade crossing safety improvementsSection 130 of title 23, United States Code, is amended by adding at the end the following new subsection:

(k)Priority grade crossing safety improvementsThe Secretary shall give priority consideration under this section to provide emergency grade crossing safety improvements on an expedited basis in the event of a railroad grade crossing collision with multiple serious bodily injuries or multiple fatalities. Assistance provided pursuant to this subsection shall not exceed $250,000 per grade crossing.. 
 
